Opinion of the Court
DARDEN, Judge:
Prosecution’s use of evidence of Article 15 punishment for absence without leave and disobedience of an order following the appellant’s conviction by special court-martial for an unauthorized absence commencing in May 1969 was erroneous. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970).
Considering the nature of the offense charged and that Greene had suffered no prior convictions, the inadmissible evidence could well have played a part in the military judge’s assessment of a sentence that included a bad-conduct discharge, confinement at hard labor for six months, forfeiture of $82.00 per month for a like period, and reduction to the pay grade of E-l. In these circumstances, corrective action is advisable. Accordingly, the 'decision of the Court of Military Review as to sentence is set aside. The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review for meaningful reassessment of the sentence.
Chief Judge Quinn and Judge FeR-GUSON concur.